HAMMOND, J.
I concur with the register in the foregoing opinion. Section 4998, Rev. St., is a clear grant of power to the register-to make adjudications of bankruptcy in cases, unopposed. There is no more of an anomaly in the exercise of such a power by that officer than in its exercise in any other matter in an involuntary case where there is no contest-General order No. 4, and form No. 60, with its note I, taken together, mean only that there t shall be no reference in a contested case of involuntary bankruptcy until after adjudication. When the alleged bankrupt suffers a default, the court may refer the case to the register to enter the order of' adjudication, because it appears that there is no opposition. As soon as a contest arises in any matter before the register, the act makes ample provision for its decision by the court Rev. St. § 5009. My learned predecessor made a general order referring all involuntary cases, where default was made upon the order to show cause, to the register, and authorized him to make adjudication, it being then an *363uncontested matter. It was a convenient and necessary practice, as he was necessarily often absent at long intervals from each of the three judicial districts of which he had charge. I have no doubt of his power to make that order, and I shall not disturb it.. The application to vacate the former order of adjudication is therefore denied. The clerk will certify this opinion to the register.